FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                             May 25, 2017
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
VICTORIA DAWN WRIGHT,

      Petitioner - Appellant,

v.                                                          No. 17-1068
                                                   (D.C. No. 1:16-CV-02623-LTB)
STATE OF COLORADO; ARAPAHOE                                   (D. Colo.)
COUNTY; CYNTHIA H. COFFMAN,
Attorney General of the State of Colorado,

      Respondents - Appellees.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before LUCERO, O’BRIEN, and MORITZ, Circuit Judges.
                  _________________________________

      Victoria Wright filed a petition for a writ of habeas corpus under 28 U.S.C.

§ 2254, challenging (1) a state court conviction for obstructing a peace officer and

(2) a corresponding restitution order.

      After Wright filed her petition, a magistrate judge ordered Wright to file an

amended petition or risk dismissal. According to the magistrate judge, Wright’s

petition was deficient, in part because she failed to allege facts demonstrating that

she was in custody with respect to the conviction she was challenging. See Anderson-



      * This order isn’t binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. But it may be cited
for its persuasive value. See Fed. R. App. P. 32.1; 10th Cir. R. 32.1.
Bey v. Zavaras, 641 F.3d 445, 453 (10th Cir. 2011) (“To obtain relief under § 2254,

the applicant must be ‘in custody’ under the challenged judgment.”).

      Although Wright filed a response to the magistrate judge’s order, she didn’t

file an amended petition by the court’s deadline. So the district court dismissed the

case without prejudice, citing Wright’s “fail[ure] to prosecute and file an amended

application as directed.” R. 72. In doing so, the district court also noted its agreement

with the magistrate judge’s finding that the petition didn’t include sufficient factual

allegations to demonstrate that Wright satisfied the in-custody requirement.

      Proceeding pro se,1 Wright now seeks a COA to challenge the district court’s

dismissal. Because Wright fails to demonstrate “that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling,” we deny

Wright’s request for a COA and dismiss the appeal. Slack v. McDaniel, 529 U.S. 473,

484 (2000).

      Federal courts have jurisdiction to entertain habeas claims only if the

petitioner is “‘in custody’ under the challenged judgment.” Anderson-Bey, 641 F.3d

at 453; see § 2254(a). And habeas petitioners must allege facts that show they meet

this in-custody requirement. See United States v. Bustillos, 31 F.3d 931, 933 (10th

Cir. 1994) (“The party seeking to invoke the jurisdiction of a federal court must

demonstrate that the case is within the court’s jurisdiction.”).




      1
        We liberally construe Wright’s pro se filings. But it is not our role to act as
her advocate. James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
                                            2
      It’s clear that Wright was incarcerated when she filed her habeas petition. But

the record shows that she was sentenced to time served for her obstruction

conviction. Accordingly, that sentence necessarily expired long before Wright filed

her petition. Therefore, as the magistrate judge pointed out, there’s no indication that

Wright’s current incarceration “is related to” the conviction she now seeks to

challenge. R. 45.

      In fact, in her response to the magistrate judge’s order, Wright admitted that

she wasn’t currently incarcerated for the conviction she challenges in her petition.

Instead, she pointed out that petitioners may meet the in-custody requirement by

showing they’re subject to “restraints not shared by the public generally that

significantly confine and restrain freedom.” Id. at 54; see Mays v. Dinwiddie, 580

F.3d 1136, 1139 (10th Cir. 2009). But Wright failed to identify any specific

“restraints” that she might be subject to as a result of her challenged conviction. And

none are apparent from the record.

      In short, we find nothing in Wright’s petition, the record, or Wright’s brief to

suggest that she was in custody for the obstruction conviction when she filed her

habeas petition. Therefore, we deny Wright’s application for a COA and dismiss this




                                           3
case. As a final matter, we grant Wright’s motion to proceed in forma pauperis.


                                          Entered for the Court


                                          Nancy L. Moritz
                                          Circuit Judge




                                          4